DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 11, 2022, with respect to the Double Patenting rejection of claims 19-23 and 25-36 and to the prior art rejection of claims 19-23 and 25-28 have been fully considered and are persuasive.  The above rejections have been withdrawn. 
Applicant's arguments filed July 11, 2022, with respect to the prior art rejection of claims 29-36 have been fully considered but they are not persuasive. Despite Applicants’ arguments to the contrary, independent claim 29 has not been amended to recite a connection sleeve crimped to an interface housing. As detailed below, Examiner maintains that the previously cited prior art teaches the actual presently claimed amendment of an interface housing comprising first and second halves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-32, 34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0034068 (“Russell”).
Regarding claim 29, Russell teaches a method of tracing a patch cord, the patch cord comprising a cable (100) extending from a first connector (110) to a second connector (112), the method comprising: emitting light (Fig. 6) into an optical tracing fiber (120) at a trace assembly (114, 126, 127) in the patch cord, the trace assembly spaced from each of the first connector and the second connector and (Fig. 1) and comprising an interface housing (126, 127) comprising a first half (126) and a second half (127) coupled to the cable via a protrusion at the first half configured to join a mating recess at the second half (Fig. 2); and transmitting the light through the optical tracing fiber towards the second connector (Fig. 6).
Regarding claim 30, Russell teaches that the trace assembly is a first trace assembly, the step of transmitting the light comprises transmitting the light to a second trace assembly spaced from each of the first connector and the second connector and proximate the second connector, and the method further comprises detecting the light at the second trace assembly (Fig. 6).
Regarding claim 31, Russell teaches that the trace assembly comprises an optical receptacle (126), the optical tracing fiber is connected to the optical receptacle, and wherein the method further comprises connecting a light source (256) to the optical receptacle and the step of emitting light comprises emitting light from the light source connected to the optical receptacle into the optical tracing fiber (Fig. 6).
Regarding claim 32, Russell teaches aligning the light source with the optical receptacle through an alignment sleeve (127) encapsulating the optical receptacle prior to connecting the light source to the optical receptacle (par. 25).
Regarding claim 34, Russell teaches removing a protective cap from an end of the optical receptacle prior to connecting the light source to the optical receptacle (par. 17), wherein the step of connecting the light source to the optical receptacle comprises connecting the light source to the end of the optical receptacle (Fig. 6).
Regarding claim 37, Russell teaches coupling a first half and a second half of the interface housing to the cable via a protrusion at the first half configured to join a mating recess at the second half (Fig. 2). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of US 2002/0097964 to Roehrs et al. and in view of US 4,792,679 to Bissegger.
Russell teaches the limitations of the base claim 32. Russell does not teach that the alignment sleeve comprises a spring steel material. Roehrs teaches an alignment sleeve comprising a spring steel material (par. 57). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the alignment sleeve of Russell with the spring steel alignment sleeve of Roehrs. The motivation would have been to impart mechanical flexibility to the alignment sleeve (par. 57).
Russell also does not teach that the step of aligning comprises biasing the alignment sleeve with the light source. Bissegger teaches biasing an alignment sleeve with a light source (col. 4, lines 29-46). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the alignment step of Russell so as to include biasing the alignment sleeve with the light source, as taught by Bissegger. The motivation would have been to prevent undesired stray light propagation (col. 4, lines 29-46).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of US 2018/0045894 to Takahishi et al.
Russell teaches the limitations of the base claim 34. Russell does not teach removing the protective cap by rotating the protective cap about an interface housing of the trace assembly. Takahishi teaches a removing a protective cap by rotating the protective cap about an interface (pars. 83, 90). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cap removal of Russell by rotating the cap, as taught by Takahishi. The motivation would have been to provide for selective removal of the cap (pars. 83, 90).
Allowable Subject Matter
Claims 19-23, 25-28, and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the trace assembly comprises a connection sleeve surrounding the cable and crimped to an interface housing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jerry M Blevins/
Primary Examiner, Art Unit 2874